Case: 18-11478      Document: 00515236334         Page: 1    Date Filed: 12/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                Fifth Circuit

                                                                               FILED
                                    No. 18-11478                         December 13, 2019
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

              Plaintiff-Appellee

v.

TAVARUS ANTHONY HARRIS,

              Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-139-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Tavarus Anthony Harris appeals his guilty-plea conviction for unlawful
possession of a firearm in interstate commerce by a convicted felon, in violation
of 18 U.S.C. § 922(g)(1). Harris first asserts that the interstate commerce
element of § 922(g) is unconstitutional facially and as applied by this court. He
correctly concedes, however, that this issue is foreclosed by circuit precedent.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11478       Document: 00515236334     Page: 2   Date Filed: 12/13/2019


                                   No. 18-11478

See United States v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013); United States
v. Daugherty, 264 F.3d 513, 518 & n.12 (5th Cir. 2001).
      Additionally, Harris contends that the factual basis for his § 22(g)(1)
guilty plea was insufficient because the record did not show that he knew that
his unlawful possession of a firearm was in or affecting commerce. Again, as
he concedes, this issue is foreclosed. See United States v. Dancy, 861 F.2d 77,
81-82 (5th Cir. 1988).
      Finally, Harris argues that the factual basis for his § 922(g)(1) guilty
plea was insufficient in light of the Supreme Court’s recent decision of Rehaif
v. United States, 139 S. Ct. 2191, 2200 (2019), which established that such a
conviction requires that the defendant knew he was a convicted felon at the
time of his unlawful firearm possession. Because Harris failed to raise this
issue in the district court, it is subject to review only for plain error. See United
States v. Ortiz, 927 F.3d 868, 872 (5th Cir. 2019).          “In assessing factual
sufficiency under the plain error standard, we may look beyond those facts
admitted by the defendant during the plea colloquy and scan the entire record
for facts supporting his conviction.” Id. at 872-73 (internal quotation marks
and citation omitted).
      A review of the record in its entirety shows that: the agreed factual basis
stated that Harris had previously been convicted of a felony offense and
sentenced to 13 months in prison; the presentence report (PSR) contained a
description of that felony offense and of another prior felony offense for which
Harris served a concurrent 13-month prison sentence; and Harris failed to
dispute the district court’s finding, as adopted from the PSR, that he knew he
was a felon prohibited from purchasing firearms.          Accordingly, even after
Rehaif, 139 S. Ct. at 2200, Harris has failed to establish that the district court




                                         2
    Case: 18-11478     Document: 00515236334     Page: 3   Date Filed: 12/13/2019


                                  No. 18-11478

clearly or obviously erred in accepting the factual basis for his guilty plea. See
Puckett v. United States, 556 U.S. 129, 135 (2009); Ortiz, 927 F.3d at 872-73.
      The judgment of the district court is AFFIRMED.




                                        3